           Case 3:20-cv-00662-MPS Document 7 Filed 06/16/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


  MICHELLE SORIANO on behalf of herself
  and all others similarly situated,
                                                     Case No. 3:20-cv-00662-MPS
                            Plaintiff,
                                                     NOTICE OF VOLUNTARY
           v.
                                                     DISMISSAL
  UNIVERSITY OF NEW HAVEN,

                             Defendant.


         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Michelle Soriano

hereby dismisses without prejudice all claims in this action against Defendant University of New

Haven.


Dated: June 16, 2020                          Respectfully submitted,


                                              REARDON SCANLON LLP

                                              By:     /s/ James J. Reardon, Jr.
                                                         James J. Reardon, Jr.

                                              James J. Reardon, Jr. (CT 13802)
                                              45 South Main Street, 3rd Floor
                                              West Hartford, CT 06107
                                              Telephone: (860) 955-9455
                                              Facsimile: (860) 920-5242
                                              Email: james.reardon@reardonscanlon.com

                                              BURSOR & FISHER, P.A.
                                              Sarah N. Westcot (pro hac vice app. forthcoming)
                                              2665 S. Bayshore Drive, Suite 220
                                              Miami, FL 33133
                                              Telephone: (305) 330-5512
                                              Facsimile: (305) 676-9006
                                              Email: swestcot@bursor.com

                                              Attorneys for Plaintiff
           Case 3:20-cv-00662-MPS Document 7 Filed 06/16/20 Page 2 of 2




                                    CERTIFICATE OF SERVICE

        I hereby certify that on June 16, 2020, a copy of foregoing was filed electronically and served

by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to all

parties by operation of the Court’s electronic filing system as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court's CM/ECF System.



                                                  /s/ James J. Reardon, Jr.
                                                James J. Reardon, Jr.




                                                   2
